Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 9/28/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 8 and 15 are currently amended. No claims are cancelled. No new claims are added. No new matter is added.
Terminal Disclaimer
3.	Applicant has filed a terminal Disclaimer on 9/28/2021 to over non-statutory double patenting rejection filed on 9/13/2021. Applicant filed terminal disclaimer for application is accepted by the office of USPTO. Examiner respectfully withdraws the non-statutory double patenting rejection.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1, 8 and 15 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a method comprising: receiving a set of documents related to data discovery issues, wherein a first data .
6.	Claims 2-7 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method of claim 1.
7.	Claims 9-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim8 as the non-transitory computer readable storage medium of claim 8.
8. 	Claims 16-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim15 as the system of claim 15.
9.	The closet prior art of Wu et al (US 2013/0013996) in view of Michael Wade (US 2012/0265762) in further view of Nelson E. Brestoff (US 2014/0244524) in further view of Gaurav Jain (US 2016/0299955) and in further view of Shunsuke Unno (US 2015/0081278) teaches method and system but further fails to teach .
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677